Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) by and between Michael MacLean
(“Employee”) and Akcea Therapeutics, Inc., a Delaware corporation (the
“Company”), is made and entered into as of April 2, 2020 (the “Execution Date”)
and is effective eight (8) days thereafter (the “Effective Date”), unless
Employee rescinds his acceptance of this Agreement as provided in Section 5
below, with reference to the following facts:

The Company and Employee are parties to the Retention Letter between Company and
Employee, dated October 11, 2019 (the “Retention Letter”) and the Severance and
Equity Award Vesting Acceleration Letter dated November 28, 2017 (the “Severance
Letter”);

Executive signed an Employee Confidential Information, Inventions Assignment,
Non-Competition and Non-Solicitation Agreement with the Company dated
November 28, 2017 (the “Non-Competition Agreement”), which contains certain
restrictive covenants, applicable before and after the term of his employment
with the Company, including a non-competition and non-solicitation covenant and
a covenant against the disclosure of confidential information of the Company;

The Employee’s employment with the Company shall terminate effective as of
April 1, 2020 (the “Separation Date”), subject to the terms and conditions set
forth in this Agreement; and

The Employee and Company desire to enter into this Agreement to memorialize the
terms and conditions of Employee’s separation from the Company;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

1.    Separation Date. Employee’s employment with the Company shall end on the
Separation Date. Following the Separation Date, Employee shall not be and shall
not represent himself as an employee or agent of the Company. As of the
Execution Date, Employee shall be deemed to have resigned (and hereby
memorializes such resignation) from each and every other office, position or
responsibility in, including as a director and officer of the Company, in which
Employee served for the Company and/or Ionis Pharmaceuticals, Inc. (“Ionis”) and
each of their respective affiliates, subsidiaries and divisions.

2.    Final Paycheck; Payment of Accrued Wages and Expenses.

(a)    Final Paycheck. On the Separation Date, the Company will pay Employee all
accrued but unpaid base salary and all accrued and unused vacation earned
through the Separation Date, subject to standard payroll deductions and
withholdings. Employee is entitled to these payments regardless of whether
Employee executes this Agreement.

(b)    Business Expenses. The Company shall reimburse Employee for all
outstanding expenses incurred on or prior to the Separation Date which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documenting such expenses.



--------------------------------------------------------------------------------

3.    Separation Payments and Benefits. Without admission of any liability, fact
or claim, the Company hereby agrees, subject to this Agreement becoming
effective and irrevocable, as well as Employee’s performance of his continuing
obligations pursuant to this Agreement, to provide Employee the severance
benefits set forth below (the “Separation Benefit”). Specifically, the Company
and Employee agree as follows:

(a)    Severance. The Company shall pay to Employee on the first business day
after the end of the six-month period following the Separation Date, a lump sum
payment in an amount equal to Four Hundred Thirty Eight Thousand One Hundred
Sixty One Dollars ($438,161), which represents twelve (12) months of Employee’s
annual base salary at the rate in effect immediately prior to the Separation
Date.

(b)    10b5-1 Plans. Within five business days after the Effective Date, the
Company will terminate Employee’s Akcea Therapeutics, Inc. 10B5-1 Trading
Plan(s) and will direct its stock plan administrator to remove any restrictions
on Employee’s trading accounts to enable Employee to trade the Company’s stock
in Employee’s sole discretion. Employee acknowledges and agrees that he will
only trade in the Company’s stock at such times as Employee is not in possession
of material, non-public information regarding the Company.

(c)    Healthcare Continuation Coverage. If Employee timely elects to receive
continued healthcare coverage (health, dental and vision) pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall directly pay, or reimburse, Employee’s
COBRA premiums, and any applicable Company COBRA premiums necessary to continue
Employee’s coverage as in effect on the Separation Date, such payment or
reimbursement to continue until the earlier of (i) the last day of the twelfth
(12th) month anniversary following the Separation Date; or (ii) the date
Employee first becomes eligible after the Separation Date to enroll in a group
health insurance plan offered by another employer or entity in connection with
Employee’s provision of services to such employer or entity. Employee agrees to
immediately notify the Company in writing of any such enrollment or eligibility
for enrollment and the Company’s obligations to pay any COBRA premiums for all
periods after the effective date of such enrollment or eligibility will cease.
Except as provided in this Agreement, Employee acknowledges that he shall be
solely responsible for all matters relating to Employee’s continuation of
coverage pursuant to COBRA, including, without limitation, Employee’s election
of such coverage and his timely payment of his share of the applicable premiums.

(d)    Taxes. Employee understands and agrees that all payments under this
Section 3 will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Employee for the benefits provided to
him by this Section 3 beyond those withheld by the Company (including taxes
withheld under Section 3(b)), Employee agrees to pay them himself and to
indemnify and hold the Company and the other entities released herein harmless
for any tax claims or penalties, and associated attorneys’ fees and costs,
resulting from any failure by him to make his required payments.



--------------------------------------------------------------------------------

The terms of this Agreement shall be construed and administered in a manner
calculated to satisfy the short-term deferral exception under Treas. Reg.
Section 1.409A-1(b) (4); the separation pay plan exception under Treas. Reg.
Section 1.409A-1(b)(9)(iii); and/or the welfare benefit exception under Treas.
Reg. 1.409A-1(b)(9)(v) to Internal Revenue Code Section 409A and the applicable
regulations and guidance promulgated thereunder (“Section 409A”). Any reference
in this Agreement to a separation from or termination of employment (or similar
term) means a “separation from service” as defined in Section 409A and the
applicable guidance issued thereunder. If and to the extent that this Agreement
fails to satisfy an exception to Section 409A, it will be construed and
administered in accordance therewith to the maximum extent permitted by law. If
payment of any amount subject to Section 409A is triggered by a separation from
service that occurs while Employee is a “specified employee” (as defined by
Section 409A) with, and if such amount is scheduled to be paid within six
(6) months after such separation from service, the amount shall accrue without
interest and shall be paid the first business day after the end of such
six-month period, or, if earlier, within 15 days after the appointment of the
personal representative or executor of Employee’s estate following his death.
All rights to payments and benefits hereunder shall be treated as rights to
receive a series of separate payments and benefits for purposes of applying
Section 409A. If any payment subject to Section 409A is contingent on the
delivery of a release by Employee and could occur in either of two years, the
payment will occur in the later year. Nothing in this Agreement shall be
construed as a guarantee of any particular tax treatment to Employee. Employee
shall be solely responsible for the tax consequences with respect to all amounts
payable under this Agreement, and in no event shall the Company have any
responsibility or liability if this Agreement does not meet any applicable
requirements of Section 409A.

(e)    Sole Separation Benefit. Employee agrees that the payments provided by
this Section 3 are not required under the Company’s normal policies and
procedures and are provided as a severance solely in connection with this
Agreement. Employee acknowledges and agrees that the payments referenced in this
Section 3 constitute adequate and valuable consideration, in and of themselves,
for the promises contained in this Agreement. Employee acknowledges and agrees
that the Separation Benefit is not intended to and does not constitute a
severance plan or confer a benefit on anyone other than the parties.

4.    Full Payment. Employee acknowledges that the payment and arrangements
herein shall constitute full and complete satisfaction of any and all amounts
properly due and owing to Employee as a result of his employment with the
Company and the termination thereof, including, but not limited to, salary,
wages, bonuses, accrued vacation/paid time off, notice periods, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, stock, additional stock
options, vesting, and any and all other benefits and compensation due to
Employee. For purposes of clarity, subject to the terms of the applicable
Company equity plans and the equity agreements between the Company and Employee
(the “Equity Agreements”), Employee retains his rights to any and all of his
vested stock options, vested restricted stock units and vested common stock held
by Employee as of the Separation Date (collectively, “Vested Equity”).

5.    Employee’s Release of Claims. Employee hereby agrees and acknowledges that
by signing this Agreement and accepting the severance payments to be provided to
him, and other good and valuable consideration provided for in this Agreement,
Employee is waiving his right to



--------------------------------------------------------------------------------

assert any form of legal claim against the Company1 of any kind whatsoever from
the beginning of time through the Effective Date. Employee’s waiver and release
herein is intended to bar any form of legal claim, charge, complaint or any
other form of action (jointly referred to as “Claims”) against the Company
seeking any form of relief including, without limitation, equitable relief
(whether declaratory, injunctive or otherwise), the recovery of any damages or
any other form of monetary recovery whatsoever (including, without limitation,
back pay, front pay, compensatory damages, emotional distress damages, punitive
damages, attorneys’ fees and any other costs) against the Company, up through
the Effective Date.

Without limiting the foregoing general waiver and release of claims, Employee
specifically waives and releases the Company from any Claim arising from or
related to Employee’s employment relationship with the Company or the
termination thereof, including, without limitation:

(i)    Claims under any state or federal discrimination, fair employment
practices or other employment related statute, regulation or executive order (as
they may have been amended through the Effective Date) prohibiting
discrimination or harassment based upon any protected status including, without
limitation, race, national origin, age, gender, marital status, disability,
veteran status or sexual orientation. Without limitation, specifically included
in this paragraph are any Claims arising under the federal Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Civil Rights Acts
of 1866 and 1871, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Equal Pay Act, the Americans With Disabilities Act and any
similar Massachusetts or other state statute.

(ii)    Claims under any other state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Effective Date) relating to wages, hours or any other terms and conditions of
employment. Without limitation, specifically included in this paragraph are any
Claims arising under the Fair Labor Standards Act, the Family and Medical Leave
Act of 1993, the National Labor Relations Act, the Employee Retirement Income
Security Act of 1974, the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) and any similar Massachusetts or other state statute.

(iii)    Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

 

1 

For purposes of this release of claims, the term “Company” shall include Akcea
Therapeutics, Inc. and its divisions, affiliates, parents and subsidiaries, and
their respective officers, directors, shareholders, owners, employees and
assigns.



--------------------------------------------------------------------------------

(iv)    Any other Claim arising under state or federal law.

Notwithstanding the foregoing, this Section shall not release the Company from
any obligation expressly set forth in this Agreement, nor is Employee releasing
any claims to vested benefits (e.g., Employee’s vested 401(k) balance), his
rights to his Vested Equity and/ or to any rights to indemnification that
Employee may have pursuant to insurance policy, Company by-law, charter or
operating agreement, and/or applicable law.

Employee and the Company acknowledge that Employee is over the age of 40 and
that Employee, therefore, has specific rights under the Age Discrimination in
Employment Act (“ADEA”) and the Older Workers Benefit Protection Act (the
“OWBPA”), which prohibit discrimination on the basis of age. It is the Company’s
desire and intent to make certain that Employee fully understands the provisions
and effects of this Agreement, which includes a release of claims under the ADEA
and OWBPA. To that end, Employee has been encouraged and given the opportunity
to consult with legal counsel for the purpose of reviewing the terms of this
Agreement. Consistent with the provisions of the ADEA and OWBPA, the Company
also is providing Employee with twenty-one (21) days in which to consider and
accept the terms of this Agreement by signing below and returning it to the
Company at the address below. Employee may rescind his assent to this Agreement
if, within seven (7) days after Employee signs this Agreement, Employee delivers
by hand or sends by mail (certified, return receipt and postmarked within such
seven (7) day period) a notice of rescission to the Company at 22 Boston Wharf
Road, 9th Floor, Boston, MA 02210.

Also, consistent with the provisions of the ADEA, nothing in this release shall
be deemed to prohibit Employee from challenging the validity of this release.
Employee understands that nothing in this Agreement shall in any way limit or
prohibit Employee from engaging for a lawful purpose in any Protected Activity,
provided, however, that Employee agrees not to seek or accept any monetary award
from such a proceeding (except with respect to proceedings before the Securities
and Exchange Commission). For purposes of this Agreement, “Protected Activity”
shall mean filing a charge, complaint, or report with, or otherwise
communicating with, cooperating with or participating in any investigation or
proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
Employee understands that in connection with such Protected Activity, Employee
is permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Employee agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information to any parties other than
the relevant Government Agencies. Employee further understands that “Protected
Activity” does not include the disclosure of any Company attorney-client
privileged communications, and that any such disclosure without the Company’s
written consent shall constitute a material breach of this Agreement. In
addition, pursuant to the Defend Trade Secrets Act of 2016, Employee is notified
that an individual will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that
(i) is made in confidence to a federal, state, or local government official
(directly or indirectly) or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed



--------------------------------------------------------------------------------

in a lawsuit or other proceeding, if (and only if) such filing is made under
seal. In addition, an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the individual’s attorney and use the trade secret information in the
court proceeding, if the individual files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.

Employee acknowledges that he has carefully read and understands the scope and
effect of the provisions of this Agreement, has been advised to consult with an
attorney and that he has had the opportunity to do so. Employee has not relied
upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

Employee acknowledges and agrees that, but for providing this waiver and release
of claims, Employee would not be receiving the severance being provided to him
under this Agreement.

6.    Non-Disparagement, Transition, Transfer of Company Property and
Non-Competition Agreement. Both parties further agree that:

(a)    Mutual Non-Disparagement. Employee agrees that he will not make any
public media statements with respect to the Company without the prior approval
of the Company and that he will not disparage or knowingly make false or
defamatory statements about the Company or Ionis, or their respective directors,
officers, or affiliates in any manner whatsoever (including through the use of
any social networking sites, blogs, forums or any similar medium, including in
response to inquiries from other users of such medium) whether directly or
indirectly through a third party. The Company agrees to instruct its senior
corporate executives having the position of Vice President or above and the
current members of its Board of Directors not to disparage or knowingly make
false or defamatory statements regarding Employee. This Section shall not apply
to communications required by law, or that are otherwise privileged as a matter
of law. Employee’s non-disparagement obligations under this Section do not
interfere with or restrict his ability to communicate with any federal, state,
or local agency, including any with which a charge has been filed.

(b)    Transfer of Company Property. On or before the Separation Date, Employee
shall turn over to the Company all files, memoranda, records, and other
documents, and any other physical or personal property which are the property of
the Company and which he had in his possession, custody or control at the time
he signed this Agreement.

(c)    Continuation of Non-Competition Agreement Prior Covenants. Employee
acknowledges and agrees that he is bound by and will strictly comply with the
terms of the Non-Competition Agreement, including but not limited to the terms
of Sections 1,2,7,8 and 15 of the Non-Competition Agreement and all related
enforcement provisions which by their terms survive any termination of
employment.

7.    Employee Representations; Company Representations. Employee warrants and
represents that (a) he has not filed or authorized the filing of any complaints,
charges or lawsuits against the Company or any affiliate of the Company with any
governmental agency or court, and that if, unbeknownst to Employee, such a
complaint, charge or lawsuit has been filed on his behalf,



--------------------------------------------------------------------------------

he will immediately cause it to be withdrawn and dismissed, (b) he has reported
all hours worked as of the date of this Agreement and has been paid all
compensation, wages, bonuses, commissions, and/or benefits to which he may be
entitled and no other compensation, wages, bonuses, commissions and/or benefits
are due to him, except as provided in this Agreement, (c) he has no known
workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave requested under the Family and Medical Leave Act or any
similar state law, (d) the execution, delivery and performance of this Agreement
by Employee does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which Employee is a party
or any judgment, order or decree to which Employee is subject, and (e) upon the
execution and delivery of this Agreement by the Company and Employee, this
Agreement will be a valid and binding obligation of Employee, enforceable in
accordance with its terms. The Company represents that it is not aware of any
facts or circumstances upon which it intends to assert, or is actively
considering asserting, a claim against Employee arising out of or relating to
his employment or the termination of that employment, and (ii) upon the
execution and delivery of this Agreement by the Company and Employee, this
Agreement will be a valid and binding obligation of the Company, enforceable in
accordance with its terms.

8.    No Assignment by Employee. Employee warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Employee might be entitled, has been assigned or transferred
to another person, firm or corporation not a party to this Agreement, in any
manner, including by way of subrogation or operation of law or otherwise. If any
claim, action, demand or suit should be made or instituted against the Company
or any other releasee because of any actual assignment, subrogation or transfer
by Employee, Employee agrees to indemnify and hold harmless the Company and all
other releasees against such claim, action, suit or demand, including necessary
expenses of investigation, attorneys’ fees and costs. In the event of Employee’s
death, this Agreement shall inure to the benefit of Employee and Employee’s
executors, administrators, heirs, distributees, devisees, and legatees. None of
Employee’s rights or obligations may be assigned or transferred by Employee,
other than Employee’s rights to payments hereunder, which may be transferred
only upon Employee’s death by will or operation of law.

9.    Confidentiality. Employee and the Company mutually agree to maintain in
complete confidence the existence of this Agreement, the contents and terms of
this Agreement, and the consideration for this Agreement (hereinafter
collectively referred to as “Separation Information”) provided that nothing
herein shall prevent the Company from meeting its obligations under applicable
law or binding agreements. Except as required by law, Employee may disclose
Separation Information only to Employee’s immediate family members, the Court in
any proceedings to enforce the terms of this Agreement, bank personnel in
connection with a personal loan, the office of unemployment, taxing authorities,
Employee’s counsel, and Employee’s accountant and any professional tax advisor
to the extent that they need to know the Separation Information in order to
provide advice on tax treatment or to prepare tax returns, and must prevent
disclosure of any Separation Information to all other third parties. Employee
will not publicize, directly or indirectly, any Separation Information.

10.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the Commonwealth of



--------------------------------------------------------------------------------

Massachusetts or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than Massachusetts.

11.    Miscellaneous. Employee further acknowledges that, other than the
Non-Competition Agreement and the Equity Agreements, this Agreement shall
supersede each agreement entered into between Employee and the Company regarding
Employee’s employment, including, without limitation, the Retention Letter and
the Severance Letter, and each such agreement shall be deemed terminated and of
no further effect as of the Separation Date. Employee acknowledges that there
are no other agreements, written, oral or implied, and that he may not rely on
any prior negotiations, discussions, representations or agreements. This
Agreement may be modified only in writing, and such writing must be signed by
both parties and recited that it is intended to modify this Agreement. This
Agreement may be executed in separate counterparts in PDF or other electronic
forms, each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

12.    Company Assignment and Successors. The Company shall assign its rights
and obligations under this Agreement to any successor to all or substantially
all of the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

13.    Employee’s Cooperation. After the Separation Date, Employee shall use
reasonable best efforts to cooperate with the Company and its affiliates, upon
the Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Employee’s duties and responsibilities to the Company or its affiliates
during his employment with the Company. The Company will reimburse Employee for
the reasonable expenses he incurs to comply with this provision.

(Signature page(s) follow)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below.

 

    EMPLOYEE DATED: April 4, 2020                         By:   /s/ Michael
MacLean     Name:   Michael MacLean

 

 

    AKCEA THERAPEUTICS, INC. DATED: April 3, 2020                         By:  
/s/ Damien McDevitt     Name:   Damien McDevitt     Title:   Chief Executive
Officer

 